Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1472 Filed 03/10/21 Page 1 of 36




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


DARELL ANTOIN WINTERS #452132,

            Petitioner,

      v.                                    CASE NO. 2:18-CV-12668
                                            HON. GEORGE CARAM STEEH

ERICK BALCARCEL,

         Respondent.
____________________________/

    OPINION & ORDER DENYING THE PETITION FOR A WRIT OF
  HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
 & DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

I.    Introduction

      Michigan prisoner Darell Antoin Winters (“petitioner”) has filed a pro

se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

asserting that he is being held in violation of his constitutional rights. The

petitioner was convicted of armed robbery, MICH. COMP. LAWS § 750.529,

following a jury trial in the Wayne County Circuit Court in 2016 and was

sentenced, as a third habitual offender, Mich. Comp. Laws § 769.11, to 14

to 21 years imprisonment. In his pleadings, he raises claims concerning

the scoring of the sentencing guidelines, the sufficiency of the evidence,

                                      -1-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1473 Filed 03/10/21 Page 2 of 36




the jury instructions and his notice of the charges, judicial fact-finding at

sentencing, and the denial of his motions for new trial, directed verdict, and

a Ginther (evidentiary) hearing. For the reasons stated herein, the Court

denies the petition for a writ of habeas corpus. The Court also denies a

certificate of appealability and denies leave to proceed in forma pauperis

on appeal.

II.   Facts and Procedural History

      The petitioner’s convictions arise from his armed robbery of Renard

Culp at the Architectural Salvage Warehouse in Detroit, Michigan on July

27, 2013. He was charged with armed robbery, felon in possession of a

firearm, and possession of a firearm during the commission of a felony.

      At trial, Renard Culp testified that he knew the petitioner because he

had previously worked at the store and he was a friend of the store

manager. ECF No. 10-6, PageID.620. On the day in question, the

manager was off, so Culp was in charge of the store and working with

another employee named Edward Alexander. Id. at PageID.627. The

petitioner came to the store and the men talked in the office. Id. at

PageID.633. The petitioner said that he needed something for his

grandmother, so Culp and the petitioner went to a second building and


                                       -2-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1474 Filed 03/10/21 Page 3 of 36




looked at water tanks. Id. at PageID.635-637. While they were in the

second building, the petitioner put a black .380 semiautomatic handgun in

Culp’s lower back/side and said that he hated to do this, but he needed the

money and the store was insured. Culp was afraid and gave him $170.00

that he had on him at the time. Some of the money was his and some was

the company’s from sales that day. Id. at PageID.638-643. The petitioner

then told Culp to get Alexander out of the office. Culp asked Alexander to

shelve some windows and he left the office. Id. at PageID.647-648. When

Culp and the petitioner were alone in the office, Culp gave the petitioner

$1300 that was hidden there. Id. at PageID.650. When the petitioner left,

Culp told Alexander that he had been robbed, they locked the gates, and

they called the police and the store manager. Id. at PageID.651-652.

When the police arrived, Culp identified the petitioner as the robber from a

photograph on an officer’s cellphone. Id. at PageID.654-656.

      Edward Alexander testified at trial. He was working at the store on

the day of the incident and was familiar with the petitioner. He recalled

when the petitioner arrived and asked to see Culp. Id. at PageID.766.

Culp and the petitioner left the office for a few minutes. Id. at PageID.767-

768. When they returned, Culp told him to shelve some windows.


                                     -3-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1475 Filed 03/10/21 Page 4 of 36




Alexander left the office to do so. When he returned to the office to get a

ladder a short time later, Culp was shaking and upset and told him that he

had been robbed. Id. at PageID.768-770. Alexander did not see a gun or

notice anything unusual while the petitioner was at the store. Id. at

PageID.769, 771.

      Detroit Police Officer Jesus Colon also testified at trial. He described

his investigation of the robbery, his police report of the incident, and the

petitioner’s arrest. Id. at PageID.818-833; ECF No. 10-7.

      The petitioner did not testify at trial nor present any witnesses to

testify on his behalf. His defense was that no robbery occurred and he did

not commit any armed robbery.

      At the close of trial, the jury found the petitioner guilty of armed

robbery, but acquitted him of felon in possession of a firearm and

possession of a firearm during the commission of a felony. ECF No. 10-8,

PageID.1044-1045. The trial court subsequently sentenced him, as a third

habitual offender, to 14 to 21 years imprisonment. ECF No. 10-9,

PageID.1068, 1073.

      Following his conviction and sentencing, the petitioner filed an appeal

of right with the Michigan Court of Appeals asserting that: (1) the trial court


                                       -4-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1476 Filed 03/10/21 Page 5 of 36




erred in scoring Offense Variables 1 and 9 of the sentencing guidelines, (2)

the prosecution failed to present sufficient evidence to support his armed

robbery conviction, and (3) the trial court erred in instructing the jury on the

elements of armed robbery which constructively amended the felony

information and deprived him of notice of the charges. The court found

that the trial court erred in scoring Offense Variable 1 of the sentencing

guidelines and remanded for re-sentencing, but denied relief on the

remaining claims and affirmed his conviction. People v. Winters, No.

320739, 2015 WL 4751159 (Mich. Ct. App. Aug. 11, 2015). The petitioner

then filed an application for leave to appeal with the Michigan Supreme

Court, which was denied in a standard order. People v. Winters, 499 Mich.

882, 876 N.W.2d 546 (2016).

      On remand, the trial court re-scored Offense Variables 1 and 2 of the

sentencing guidelines, which increased the minimum sentencing guideline

range, but re-sentenced the petitioner to the same sentence of 14 to 21

years imprisonment. ECF No. 10-13, PageID.1305-1306, 1308-1309,

1321-1322. The petitioner filed an appeal of right with the Michigan Court

of Appeals asserting that: (1) the trial improperly relied upon judicial fact-

finding in scoring Offense Variables 1, 2, 8, and 9 and imposing his


                                       -5-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1477 Filed 03/10/21 Page 6 of 36




sentence, and (2) the trial court erred in denying his post-appeal motions

for new trial and directed verdict, and (3) he is entitled to an evidentiary

hearing on a claim that trial counsel was ineffective for failing to object the

jury instructions. The court denied relief on those claims and affirmed his

sentence. People v. Winters, No. 334382, 2017 WL 6542554 (Mich. Ct.

App. Dec. 21, 2017). The petitioner then filed an application for leave to

appeal with the Michigan Supreme Court, which was denied in a standard

order. People v. Winters, 501 Mich. 1083, 911 N.W.2d 703 (2018).

      The petitioner thereafter filed his federal habeas petition. He raises

the following claims:

      I.     The trial court assessment of 10 points for OV 1 and 10
             points for OV 9 were errors resulting in a higher guideline
             range than supported by the record and the law,
             necessitating re-sentencing.

      II.    The prosecution present insufficient evidence to convince
             a rational trier of fact that the petitioner is guilty beyond a
             reasonable doubt.

      III.   There was a variance [via the jury instructions] which was
             sufficiently material enough to constitute a constructive
             amendment [of the felony information] that deprived the
             petitioner of his due process right to notice of the charges
             against him.

      IV.    Sentence imposed pursuant to guidelines calculated on
             the basis of judicial fact-finding violated his Sixth
             Amendment right to trial by jury.

                                        -6-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1478 Filed 03/10/21 Page 7 of 36




       V.     The trial court abused its discretion by denying his motion
              for new trial.

       VI.    The trial court abused its discretion by denying his motion
              for directed verdict of acquittal.

       VII.   The trial court abused its discretion by denying his motion
              for a Ginther hearing.

See ECF No. 2. The respondent filed an answer to the petition contending

that it should be denied. See ECF No. 9. The petitioner filed a reply to

that answer. See ECF No. 12.

III.   Standard of Review

       Federal law imposes the following standard of review for habeas

cases:

       An application for a writ of habeas corpus on behalf of a person
       in custody pursuant to the judgment of a State court shall not
       be granted with respect to any claim that was adjudicated on
       the merits in State court proceedings unless the adjudication of
       the claim –

       (1)    resulted in a decision that was contrary to, or
              involved an unreasonable application of, clearly
              established Federal law, as determined by the
              Supreme Court of the United States; or

       (2)    resulted in a decision that was based on an
              unreasonable determination of the facts in light of
              the evidence presented in the State court
              proceedings.

28 U.S.C. § 2254(d).

                                       -7-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1479 Filed 03/10/21 Page 8 of 36




      “A state court’s decision is ‘contrary to’ . . . clearly established law if it

‘applies a rule that contradicts the governing law set forth in [Supreme

Court cases]’ or if it ‘confronts a set of facts that are materially

indistinguishable from a decision of [the Supreme] Court and nevertheless

arrives at a result different from [that] precedent.’” Mitchell v. Esparza, 540

U.S. 12, 15-16 (2003) (per curiam) (quoting Williams v. Taylor, 529 U.S.

362, 405-06 (2000)); see also Bell v. Cone, 535 U.S. 685, 694 (2002).

      “[T]he ‘unreasonable application’ prong of § 2254(d)(1) permits a

federal habeas court to ‘grant the writ if the state court identifies the correct

governing legal principle from [the Supreme] Court but unreasonably

applies that principle to the facts of petitioner’s case.” Wiggins v. Smith,

539 U.S. 510, 520 (2003) (quoting Williams, 529 U.S. at 413); see also

Bell, 535 U.S. at 694. However, “[i]n order for a federal court find a state

court’s application of [Supreme Court] precedent ‘unreasonable,’ the state

court’s decision must have been more than incorrect or erroneous. The

state court’s application must have been ‘objectively unreasonable.’”

Wiggins, 539 U.S. at 520-21 (citations omitted); see also Williams, 529

U.S. at 409. “AEDPA thus imposes a ‘highly deferential standard for

evaluating state-court rulings,’ and ‘demands that state-court decisions be


                                        -8-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1480 Filed 03/10/21 Page 9 of 36




given the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010)

(quoting Lindh, 521 U.S. at 333, n. 7; Woodford v. Viscotti, 537 U.S. 19, 24

(2002) (per curiam)).

      A state court's determination that a claim lacks merit “precludes

federal habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court's decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

The Supreme Court has emphasized “that even a strong case for relief

does not mean the state court's contrary conclusion was unreasonable.”

Id. (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). Pursuant to

§ 2254(d), “a habeas court must determine what arguments or theories

supported or ... could have supported, the state court’s decision; and then

it must ask whether it is possible fairminded jurists could disagree that

those arguments or theories are inconsistent with the holding in a prior

decision" of the Supreme Court. Id. Thus, in order to obtain habeas relief

in federal court, a state prisoner must show that the state court’s rejection

of his claim “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id; see also White v. Woodall, 572 U.S. 415,


                                      -9-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1481 Filed 03/10/21 Page 10 of 36




 419-20 (2014). Federal judges “are required to afford state courts due

 respect by overturning their decisions only when there could be no

 reasonable dispute that they were wrong.” Woods v. Donald, 575 U.S.

 312, 316 (2015). A habeas petitioner cannot prevail as long as it is within

 the “realm of possibility” that fairminded jurists could find the state court

 decision to be reasonable. Woods v. Etherton, _ U.S. _, 136 S. Ct. 1149,

 1152 (2016).

       Section 2254(d)(1) limits a federal habeas court’s review to a

 determination of whether the state court’s decision comports with clearly

 established federal law as determined by the Supreme Court at the time

 the state court renders its decision. Williams, 529 U.S. at 412; see also

 Knowles v. Mirzayance, 556 U.S. 111, 122 (2009) (noting that the Supreme

 Court “has held on numerous occasions that it is not ‘an unreasonable

 application of clearly established Federal law’ for a state court to decline to

 apply a specific legal rule that has not been squarely established by this

 Court”) (quoting Wright v. Van Patten, 552 U.S. 120, 125-26 (2008) (per

 curiam)); Lockyer, 538 U.S. at 71-72. Section 2254(d) “does not require a

 state court to give reasons before its decision can be deemed to have

 been ‘adjudicated on the merits.’” Harrington, 562 U.S. at 100.


                                       -10-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1482 Filed 03/10/21 Page 11 of 36




 Furthermore, it “does not require citation of [Supreme Court]

 cases–indeed, it does not even require awareness of [Supreme Court]

 cases, so long as neither the reasoning nor the result of the state-court

 decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002); see also

 Mitchell, 540 U.S. at 16. The requirements of clearly established law are to

 be determined solely by Supreme Court precedent. Thus, “circuit

 precedent does not constitute ‘clearly established Federal law as

 determined by the Supreme Court’” and it cannot provide the basis for

 federal habeas relief. Parker v. Matthews, 567 U.S. 37, 48-49 (2012) (per

 curiam); see also Lopez v. Smith, 574 U.S. 1, 2 (2014) (per curiam). The

 decisions of lower federal courts, however, may be useful in assessing the

 reasonableness of the state court’s resolution of an issue. Stewart v.

 Erwin, 503 F.3d 488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340

 F.3d 667, 671 (8th Cir. 2003)); Dickens v. Jones, 203 F. Supp. 354, 359

 (E.D. Mich. 2002).

       A state court’s factual determinations are presumed correct on

 federal habeas review. See 28 U.S.C. § 2254(e)(1). A petitioner may

 rebut this presumption with clear and convincing evidence. Warren v.

 Smith, 161 F.3d 358, 360-61 (6th Cir. 1998). Lastly, habeas review is


                                      -11-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1483 Filed 03/10/21 Page 12 of 36




 “limited to the record that was before the state court.” Cullen v. Pinholster,

 563 U.S. 170, 181 (2011).

 IV.   Analysis

       A.    Sentencing Guidelines Scoring Claim

       The petitioner first asserts that he is entitled to habeas relief because

 the trial court erred in scoring Offense Variables 1 and 9 of the state

 sentencing guidelines. The respondent contends that this claim is not

 cognizable and that it lacks merit.

       A sentence imposed within the statutory limits is generally not subject

 to federal habeas review. Townsend v. Burke, 334 U.S. 736, 741 (1948);

 Cook v. Stegall, 56 F. Supp. 2d 788, 797 (E.D. Mich. 1999). Claims which

 arise out of a state trial court’s sentencing decision are not normally

 cognizable upon habeas review unless the petitioner can show that the

 sentence imposed exceeded the statutory limits or is wholly unauthorized

 by law. Lucey v. Lavigne, 185 F. Supp. 2d 741, 745 (E.D. Mich. 2001).

 The petitioner’s sentence is within the statutory maximum for his offense.

 See MICH. COMP. LAWS §§ 750.529 (authorizing a maximum sentence of

 life imprisonment for armed robbery), 769.11 (authorizing a maximum

 sentence of life imprisonment). Consequently, his sentence is insulated


                                       -12-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1484 Filed 03/10/21 Page 13 of 36




 from habeas review absent a federal constitutional violation.

       The Michigan Court of Appeals considered the scoring of Offense

 Variable 1 at 10 points and Offense Variable 9 at 10 points on the

 petitioner’s initial direct appeal. The court ruled that Offense Variable 9

 was properly scored at 10 points, but that Offense Variable 1 was

 improperly scored at 10 points and should have been scored at either 0

 points or 15 points depending the trial court’s finding regarding the use of a

 firearm. The court remanded for re-sentencing. Winters, 2015 WL

 4751159 at *1-3. On remand, the trial court scored Offense Variable 1 at

 15 points (and Offense Variable 2 at 5 points), which increased the

 minimum sentencing guideline range, but nonetheless imposed the same

 sentence of 14 to 21 years imprisonment. ECF No. 10-13, PageID.1305-

 1306, 1308-1309, 1321-1322.

       The state courts’ decisions are neither contrary to Supreme Court

 precedent nor an unreasonable application of federal law or the facts. The

 petitioner’s claim that the trial court erred in scoring Offense Variables 1

 and 9 of the Michigan sentencing guidelines is not cognizable on habeas

 review because it is a state law claim. See Tironi v. Birkett, 252 F. App’x

 724, 725 (6th Cir. 2007); Howard v. White, 76 F. App’x 52, 53 (6th Cir.


                                       -13-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1485 Filed 03/10/21 Page 14 of 36




 2003) (“A state court’s alleged misinterpretation of state sentencing

 guidelines and crediting statutes is a matter of state concern only.”);

 Cheatham v. Hosey, 12 F.3d 211, 1993 WL 478854, *2 (6th Cir. Nov. 19,

 1993) (departure from state sentencing guidelines is a state law issue not

 cognizable on federal habeas review); see also Kissner v. Palmer, 826

 F.3d 898, 904 (6th Cir. 2016); McPhail v. Renico, 412 F. Supp. 2d 647, 656

 (E.D. Mich. 2006). Alleged errors in scoring the offense variables and

 determining the sentencing guideline range thus do not warrant federal

 habeas relief.

       A sentence may violate federal due process, however, if it is

 carelessly or deliberately pronounced on an extensive and materially false

 foundation which the defendant had no opportunity to correct. Townsend,

 334 U.S. at 741; see also United States v. Tucker, 404 U.S. 443, 447

 (1972) (citing Townsend); United States v. Sammons, 918 F.2d 592, 603

 (6th Cir. 1990) (defendant must have a meaningful opportunity to rebut

 contested sentencing information). To prevail on such a claim, a petitioner

 must show that the court relied upon the allegedly false information.

 United States v. Polselli, 747 F.2d 356, 358 (6th Cir. 1984); Draughn v

 Jabe, 803 F. Supp. 70, 81 (E.D. Mich. 1992).


                                      -14-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1486 Filed 03/10/21 Page 15 of 36




       The petitioner makes no such showing. Rather, the record shows

 that he had a sentencing hearing and a re-sentencing hearing before the

 state trial court with an opportunity to challenge the sentencing information.

 He also had the chance to challenge his sentence on direct appeal in the

 state courts (and did so successfully with respect to his initial sentence).

 The petitioner fails to establish that the state trial court relied upon

 materially false or inaccurate information in imposing his sentence (upon

 re-sentencing) which he had no opportunity to correct. Habeas relief is not

 warranted on this claim.

       B.    Sufficiency of the Evidence Claim

       The petitioner next asserts that he is entitled to habeas relief

 because the prosecution presented insufficient evidence to support his

 armed robbery conviction. In particular, he notes that the jury acquitted

 him of the felon in possession and felony firearm charges. The respondent

 contends that this claim lacks merit.

       The federal due process clause “protects the accused against

 conviction except upon proof beyond a reasonable doubt of every fact

 necessary to constitute the crime with which he is charged.” In re Winship,

 397 U.S. 358, 364 (1970). The question on a sufficiency of the evidence


                                         -15-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1487 Filed 03/10/21 Page 16 of 36




 claim is “whether, after viewing the evidence in the light most favorable to

 the prosecution, any rational trier of fact could have found the essential

 elements of the crime beyond a reasonable doubt.” Jackson v. Virginia,

 443 U.S. 307, 319 (1979). The Jackson standard must be applied “with

 explicit reference to the substantive elements of the criminal offense as

 defined by state law.” Brown v. Palmer, 441 F.3d 347, 351 (6th Cir. 2006)

 (quoting Jackson, 443 U.S. at 324 n. 16).

       A federal habeas court views this standard through the framework of

 28 U.S.C. § 2254(d). Martin v. Mitchell, 280 F.3d 594, 617 (6th Cir. 2002).

 Thus, under the AEDPA, challenges to the sufficiency of the evidence

 “must survive two layers of deference to groups who might view facts

 differently” than a reviewing court on habeas review – the factfinder at trial

 and the state court on appellate review – as long as those determinations

 are reasonable. Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009). “[I]t

 is the responsibility of the jury – not the court – to decide what conclusions

 should be drawn from the evidence admitted at trial.” Cavazos v. Smith,

 565 U.S. 1, 2 (2011) (per curiam). “A reviewing court does not re-weigh

 the evidence or re-determine the credibility of the witnesses whose

 demeanor has been observed by the trial court.” Matthews v. Abramajtys,


                                      -16-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1488 Filed 03/10/21 Page 17 of 36




 319 F.3d 780, 788 (6th Cir. 2003) (citing Marshall v. Lonberger, 459 U.S.

 422, 434 (1983)). Accordingly, the “mere existence of sufficient evidence

 to convict . . . defeats a petitioner’s claim.” Id. at 788-89.

       To obtain a conviction for armed robbery under Michigan law, a

 prosecutor must prove that:

       (1) the defendant, in the course of committing a larceny of any
       money or other property that may be the subject of a larceny,
       used force or violence against any person who was present or
       assaulted or put the person in fear, and

       (2) the defendant, in the course of committing the larceny,
       either possessed a dangerous weapon, possessed an article
       used or fashioned in a manner to lead any person present to
       reasonably believe that the article was a dangerous weapon, or
       represented orally or otherwise that he or she was in
       possession of a dangerous weapon.

 People v. Chambers, 277 Mich. App. 1, 6, 742 N.W.2d 610 (2007); Mich.

 Comp. Laws § 750.529.

       As with any offense, the prosecution must prove beyond a

 reasonable doubt that the defendant committed the charged offense.

 People v. Kern, 6 Mich. App. 406, 409, 149 N.W.2d 216 (1967). Direct or

 circumstantial evidence and reasonable inferences arising from that

 evidence may constitute satisfactory proof of the elements of an offense,

 People v. Jolly, 442 Mich. 458, 466, 502 N.W.2d 177 (1993), including the


                                        -17-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1489 Filed 03/10/21 Page 18 of 36




 identity of the perpetrator, Kern, 6 Mich. App. at 409, see also People v.

 Johnson, 146 Mich. App. 429, 434, 381 N.W.2d 740 (1985), and the

 defendant’s intent or state of mind. People v. Dumas, 454 Mich. 390, 398,

 563 N.W.2d 31 (1997); see also People v. Nowack, 462 Mich. 392, 402-03,

 614 N.W.2d 78 (2000).

       With these state law principles in mind and applying the Jackson

 standard, the Michigan Court of Appeals denied relief on this claim. The

 court explained in relevant part:

       On appeal, Winters argues that the prosecution presented
       insufficient evidence to establish that he was “armed” during
       the robbery. In support of his argument, he asserts that the jury
       must have disbelieved Culp's testimony that he had a gun
       because he was acquitted on the felony-firearm and felon in
       possession charges, and that “[t]he prosecution did not charge
       defendant under the statutory alternative[s]....” Winters'
       argument is unavailing; a jury may render inconsistent
       verdicts[.]

                                         ***
       Further, the jury's verdicts in this case were not necessarily
       inconsistent, as the jury may have concluded that the evidence
       demonstrated beyond a reasonable doubt that Winters
       possessed a dangerous weapon or represented that he had a
       weapon, but did not demonstrate beyond a reasonable doubt
       that defendant possessed a gun. See id. at 467. Therefore, the
       mere fact that the jury acquitted Winters of felony-firearm and
       felon in possession of a firearm does not demonstrate that the
       prosecution presented insufficient evidence at trial for a
       reasonable jury to find him guilty of armed robbery. Meissner,
       294 Mich App at 452.

                                      -18-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1490 Filed 03/10/21 Page 19 of 36




       In addition, it is immaterial to the sufficiency of the evidence
       claim that the armed robbery charge in the felony information
       only alleged that Winters “possessed a gun, a dangerous
       weapon,” during the offense and did not allege that he
       possessed another object that was utilized or presented in a
       manner that led Culp to believe that it was a dangerous
       weapon or that he represented that he had a weapon; the
       evidence presented at trial was sufficient for a reasonable jury
       to conclude beyond a reasonable doubt that Winters committed
       a larceny by using force and putting Culp in fear and did so
       while possessing a gun. Chambers, 277 Mich App at 7. Culp's
       testimony that Winters held a gun to his back, grabbed Culp's
       body, spun Culp around, demanded money, threatened him,
       and took money that was in Culp's pocket and in the office –
       and Culp's testimony that he was afraid that Winters would
       injure Alexander or him if he did not comply – demonstrated
       that Winters committed a larceny through the use of force and
       by putting Culp in fear. Id. A rational jury could conclude
       beyond a reasonable doubt that Winters possessed a gun
       when he committed the robbery based on Culp's testimony that
       he carried a .380 caliber semi-automatic firearm during the
       offense and that Winters referred to the weapon as a “scrap,”
       which is a term used on the streets for a gun. Id.2

       There was sufficient evidence to support Winters' conviction.

 Winters, 2015 WL 4751199 at *4-5 (explanatory quote omitted, footnote in

 original).



       2
          Even if the jury concluded that Culp erroneously believed that the object was a
 gun, Culp's testimony provided sufficient evidence for a rational jury to conclude beyond
 a reasonable doubt that W inters either possessed a dangerous weapon other than a
 gun, utilized or fashioned an object in a manner that led Culp to reasonably believe that
 he possessed a dangerous weapon, or represented orally that the object was a gun
 during the commission of the larceny, which would also fulfill the second element of
 armed robbery. Chambers, 277 Mich App. at 7.

                                           -19-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1491 Filed 03/10/21 Page 20 of 36




       The state court’s decision is neither contrary to Supreme Court

 precedent nor an unreasonable application of Supreme Court precedent or

 the facts. The prosecution presented sufficient evidence to establish the

 petitioner’s guilt of armed robbery through the testimony of the victim,

 Renard Culp, as well as reasonable inferences from his testimony and the

 supporting testimony of Edward Alexander. To be sure, a victim’s

 testimony alone can be constitutionally sufficient to sustain a conviction.

 See Tucker v. Palmer, 541 F.3d 652, 658 (6th Cir. 2008) (citing cases).

 Such testimony was sufficient to establish that the petitioner possessed a

 firearm (or something that appeared to be a weapon) at the time of the

 incident and that he used it to force Culp to give him the money that was

 on his person and hidden in the office so as to support the armed robbery

 conviction.

       The petitioner challenges the jury’s evaluation of the evidence

 presented at trial. However, it is the job of the fact-finder at trial, not a

 federal habeas court, to resolve evidentiary conflicts. Jackson, 443 U.S. at

 326; Martin v. Mitchell, 280 F.3d 594, 618 (6th Cir. 2002); Walker v. Engle,

 703 F.2d 959, 969-70 (6th Cir. 1983) (“A federal habeas corpus court faced

 with a record of historical facts that supports conflicting inferences must


                                        -20-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1492 Filed 03/10/21 Page 21 of 36




 presume – even if it does not affirmatively appear in the record – that the

 trier of fact resolved any such conflicts in favor of the prosecution, and

 must defer to that resolution.”).

       Moreover, any perceived inconsistency in the verdict does not

 change this result. The Supreme Court has made clear that an

 inconsistency in a verdict is an insufficient reason to set a verdict aside.

 Harris v. Rivera, 454 U.S. 339, 345 (1981). Such is the case because an

 inconsistent verdict may favor a criminal defendant as well as a prosecutor.

 United States v. Powell, 469 U.S. 57, 65 (1984). “The fact that the

 inconsistency may be the result of lenity, coupled with the Government’s

 inability to invoke review, suggests that inconsistent verdicts should not be

 reviewable.” Id. at 66. The jury’s verdict, and the Michigan Court of

 Appeals’ decision affirming that verdict, were reasonable. The evidence

 presented at trial, viewed in a light favorable to the prosecution,

 established beyond a reasonable doubt that the petitioner committed an

 armed robbery – regardless of the fact that the jury acquitted him of the

 felon in possession and felony firearm charges. Habeas relief is not

 warranted on this claim.




                                       -21-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1493 Filed 03/10/21 Page 22 of 36




       C.       Jury Instruction Claim

       The petitioner next asserts that he is entitled to habeas relief

 because the trial court erred in instructing the jury on the elements of

 armed robbery thereby constructively amending the felony information and

 violating his right to notice of the charges against him. The respondent

 contends that this claim is waived and/or procedurally defaulted, and that it

 lacks merit.

       In order for habeas relief to be warranted on the basis of incorrect

 jury instructions, a petitioner must show more than that the instructions are

 undesirable, erroneous or universally condemned. Rather, taken as a

 whole, they must be so infirm that they rendered the entire trial

 fundamentally unfair. Estelle v. McGuire, 502 U.S. 62, 72 (1991);

 Henderson v. Kibbe, 431 U.S. 145, 154 (1977). A jury instruction is not to

 be judged in artificial isolation, but must be considered in the context of the

 instructions as a whole and the trial record. Jones v. United States, 527

 U.S. 373, 391 (1999); Grant v. Rivers, 920 F. Supp. 769, 784 (E.D. Mich.

 1996). State law instructional errors rarely form the basis for federal

 habeas relief. Estelle, 502 U.S. at 71-72.

       As to notice of the charges, it is well-settled that prosecutors have


                                         -22-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1494 Filed 03/10/21 Page 23 of 36




 significant discretion in determining what charges to file against an

 accused provided that probable cause exists to believe that an offense was

 committed by the accused under the charging statute. Bordenkircher v.

 Hayes, 434 U.S. 357, 364 (1978). The Sixth Amendment guarantees a

 criminal defendant the right to be informed of the charges against him.

 Cole v. Arkansas, 333 U.S. 196, 201 (1948); In Re Oliver, 333 U.S. 257,

 273 (1948). Such due process requires that “whatever charging method

 the state employs must give the criminal defendant fair notice of the

 charges against him to permit adequate preparation of his defense.” Olsen

 v. McFaul, 843 F. 2d 918, 930 (6th Cir. 1988). A defect in a state criminal

 information or indictment does not offend the Constitution unless a

 petitioner can establish that: (1) he or she did not receive adequate notice

 of the charges; and (2) he or she was therefore denied the opportunity to

 defend against the charges. Roe v. Baker, 316 F.3d 557, 570 (6th Cir.

 2002); Sharrar v. Foltz, 658 F. Supp. 862, 866-67 (E.D. Mich. 1987).

       The Michigan Court of Appeals considered this claim on direct

 appeal and ruled that the claim was waived because trial counsel accepted

 the jury instructions as given and further ruled that the claim lacked merit.

 As to the merits, the court explained:


                                      -23-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1495 Filed 03/10/21 Page 24 of 36




       Even if it were not waived, the claim is without merit. The trial
       court instructed the jury, in relevant part, that it had to find
       beyond a reasonable doubt that Culp was present while
       Winters committed the underlying larceny and that he
       possessed a dangerous weapon or “possessed any other
       object used or fashioned in a manner to lead the person who
       was present to reasonably believe that it was a dangerous
       weapon[,] or represented orally or otherwise that he was in
       possession of a weapon.”

       “Grounded in a defendant's constitutional right of due process
       of law is the principle that [a]n accused shall not be called upon
       to defend himself against a charge of which he was not
       sufficiently apprised.” People v. Higuera, 244 Mich App 429,
       442; 625 NW2d 444 (2001) (quotation marks and citations
       omitted). Likewise, an indictment or information must inform the
       defendant of the “nature of the offense stated in language
       which will fairly apprise the accused and the court of the
       offense charged.” MCL 767.45(1)(a). Nevertheless, the trial
       court may amend the information before, during, or after the
       trial unless the amendment would unfairly mislead, surprise, or
       prejudice the defendant. MCL 767.76; People v. Jones, 252
       Mich App 1, 45; 650 NW2d 717 (2002). “A defendant is not
       prejudiced by an amendment to the information to cure a defect
       in the offense charged where the original information was
       sufficient to inform the defendant and the court of the nature of
       the charge.” People v. Covington, 132 Mich App 79, 86; 346
       NW2d 903 (1984).

       The description of the charge in the felony information provided
       notice of the elements of the charge by including a citation to
       MCL 750.529, which expressly indicates that a person may be
       guilty of a felony under that section if the person “possesses a
       dangerous weapon or an article used or fashioned in a manner
       to lead any person present to reasonably believe the article is a
       dangerous weapon, or who represents orally or otherwise that
       he or she is in possession of a dangerous weapon.” Likewise,
       the district court order binding Winters over to the circuit court

                                       -24-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1496 Filed 03/10/21 Page 25 of 36




       for trial on the armed robbery charge also cited MCL 750.529
       as the statutory basis of his charge. Additionally, Winters was
       tried for the exact charges on which he was bound over to the
       circuit court following the preliminary examination, and the trial
       court's jury instructions did not add any charges that were not
       included in the amended felony information. Stated differently,
       the constructive amendment did not relate to a new or different
       act or offense, but only related to the manner in which Winters
       was “armed” during the robbery. Thus, at most, the trial court's
       instruction provided an alternative theory upon which Winters
       could be convicted of armed robbery. As such, the armed
       robbery charge in the information provided sufficient notice of
       the nature of the charge against Winters.

       Further, Winters has not explained how the purported
       amendment prejudiced his defense strategy or otherwise
       affected the outcome of the proceeding. Winters' lawyer
       acknowledged at trial that the defense theory was that the
       robbery never occurred, and this defense strategy was evident
       during defense counsel's cross-examination of the
       prosecution's witnesses and his closing argument. Because
       this defense was applicable regardless of the means by which
       Winters was “armed” during the offense, there is no indication
       that he would have offered a different defense if the armed
       robbery charge had been framed differently in the felony
       information or if the trial court had not provided the jury
       instruction at issue. Furthermore, the trial court provided the
       same instruction regarding the elements of armed robbery at
       the beginning of the trial, which demonstrates that Winters had
       notice of the instruction and ample opportunity to adjust his
       defense accordingly. Accordingly, there is no indication that the
       trial court's jury instructions violated Winters' statutory and
       constitutional right to reasonable notice of the charges against
       him, People v. McGee, 258 Mich App 683, 699; 672 NW2d 191
       (2003), or that he was prejudiced or unfairly surprised by the
       change, Jones, 252 Mich App at 4-5.

       There was no instructional error warranting a new trial.

                                      -25-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1497 Filed 03/10/21 Page 26 of 36




 Winters, 2015 WL 4751159 at *5-6.

       The state court’s decision is neither contrary to Supreme Court

 precedent nor an unreasonable application of federal law or the facts. The

 petitioner was sufficiently notified of the charges against him when he was

 charged with armed robbery under the applicable Michigan statute and its

 provisions covering what it means to be armed. See Mich. Comp. Laws §

 750.529. At most, the difference between the information and the jury

 instruction was a minor variance and did not deprive the petitioner of fair

 notice of the charge against him. See Robinson v. Harry, 562 F. App’x

 440, 445-47 (6th Cir. 2014) (affirming the denial of habeas relief on similar

 claim).

       Moreover, the petitioner was able to adequately defend himself

 against the armed robbery charge. His defense at trial was that no robbery

 occurred and he did not commit any robbery, armed or otherwise.

 Consequently, whether he was armed with a firearm or some other type of

 weapon or purported weapon, i.e., the manner in which he was alleged to

 be armed, was irrelevant to his defense. The jury instruction on armed

 robbery was appropriate and did not result in a violation of the petitioner’s

 constitutional rights. Habeas relief is not warranted on this claim.


                                      -26-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1498 Filed 03/10/21 Page 27 of 36




       D.       Sixth Amendment Sentencing Claim

       Lastly, the petitioner asserts that he is entitled to habeas relief

 because the trial court relied upon judicially-found facts neither admitted by

 him nor proven beyond a reasonable doubt in scoring the guidelines

 (particularly Offense Variables 1 and 2) and imposing his sentence in

 violation of the Sixth Amendment. The respondent contends that this claim

 lacks merit.

       Such a claim arises from the United States Supreme Court's

 decisions in Apprendi v. New Jersey, 530 U.S. 466 (2000), Blakely v.

 Washington, 542 U.S. 296 (2004); and Alleyne v. United States, 570 U.S.

 99 (2013). In Apprendi, the Supreme Court held that, “[o]ther than the fact

 of a prior conviction, any fact that increases the penalty for a crime beyond

 the prescribed statutory maximum must be submitted to a jury, and proved

 beyond a reasonable doubt.” Apprendi, 530 U .S. at 490. In Blakely, the

 Supreme Court clarified “that the ‘statutory maximum' for Apprendi

 purposes is the maximum sentence a judge may impose solely on the

 basis of the facts reflected in the jury verdict or admitted by the defendant.”

 Blakely, 542 U.S. at 303. In Alleyne, the Supreme Court extended

 Apprendi to mandatory minimum sentences, ruling that any fact that


                                       -27-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1499 Filed 03/10/21 Page 28 of 36




 increases a mandatory minimum sentence is an “element” of the offense

 that must be submitted to the jury and proven beyond a reasonable doubt.

 Alleyne, 570 U.S. at 111-12.

       In People v. Lockridge, 870 N.W.2d 502 (Mich. 2015), the Michigan

 Supreme Court held that, under Alleyne, the Michigan sentencing

 guidelines violate the Sixth Amendment because the guidelines “require

 judicial fact-finding beyond facts admitted by the defendant or found by the

 jury to score offense variables that mandatorily increase the floor of the

 guidelines minimum sentence range.” Lockridge, 870 N.W.2d at 506. The

 court’s remedy was to make the guidelines advisory only. Id. at 520-21.

 The United States Court of Appeals for the Sixth Circuit recently issued a

 decision agreeing with Lockridge and ruling that Alleyne clearly established

 that Michigan’s pre-Lockridge mandatory minimum sentencing guidelines

 scheme violated the Sixth Amendment. Robinson v. Woods, 901 F.3d 710,

 716-18 (6th Cir. 2018). The Sixth Circuit explained that “[a]t bottom,

 Michigan’s sentencing regime violated Alleyne’s prohibition on the use of

 judge-found facts to increase mandatory minimum sentences.” Id. at 716.

 This Court is bound by the Sixth Circuit’s decision.

       The Michigan Court of Appeals considered this issue on direct


                                      -28-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1500 Filed 03/10/21 Page 29 of 36




 appeal after the remand and denied relief. The court explained in relevant

 part:

         Defendant was resentenced on July 19, 2016, almost one year
         after Lockridge was decided on July 29, 2015. Accordingly, at
         the time of his sentence, the statutory minimum sentencing
         guidelines were not mandatory, but were merely advisory.
         Lockridge, 498 Mich at 399. The record reflects that defendant
         was sentenced in accord with the constitutional protection
         afforded by Lockridge because the trial court explicitly
         recognized that the minimum sentencing guidelines are
         advisory and not mandatory, took the guidelines range into
         account when sentencing defendant, and found that the
         sentence, which fell within those guidelines, was reasonable,
         “recognizing that the guidelines are now advisory.” The record
         clearly reflects the trial court understanding that the guidelines
         are advisory only. Because the court's reliance on judicially
         found facts to score OVs 1 and 2 did not therefore mandatorily
         increase defendant's minimum sentence, the trial court was not
         unconstitutionally constrained by the calculated guidelines, and
         the resulting increase in the minimum guidelines range did not
         violate defendant's Sixth Amendment right to a jury trial under
         Lockridge. Judicial fact-finding is proper and “of no
         constitutional consequence if [, as in this case,] the guidelines
         are merely advisory.” People v. Biddles, 316 Mich App 148,
         159-161; 896 NW2d 461 (2016). Therefore, we reject
         defendant's assertion that the court could only use facts found
         by a jury beyond a reasonable doubt when calculating his OV
         score under the sentencing guidelines, which “is in direct
         contradiction of the Lockridge Court's rejection of the
         defendant's argument that juries should be required to find the
         facts used to score the OVs.” Id. at 160-161, citing Lockridge,
         498 Mich at 389.

         In light of these principles, we also disagree with defendant's
         assertion that it was not constitutionally permissible for the trial
         court to rely on the conduct underlying the acquitted firearm

                                         -29-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1501 Filed 03/10/21 Page 30 of 36




       charges to calculate his minimum sentencing guidelines range.
       “[W]hen scoring the variables, trial courts are permitted to make
       factual findings which need only be supported by a
       preponderance of the evidence.” Stokes, 312 Mich App at 193.
       “A trial court may consider facts concerning uncharged
       offenses, pending charges, and even acquittals, provided that
       the defendant is afforded the opportunity to challenge the
       information and, if challenged, it is substantiated by a
       preponderance of the evidence.” People v. Golba, 273 Mich
       App 603, 614; 729 NW2d 916 (2007) (emphasis added); see
       also People v. Compagnari, 233 Mich App 233, 236; 590 NW2d
       302 (1998). “[S]uch conduct could be taken into account at
       sentencing because an acquittal does not necessarily mean
       that the defendant did not engage in criminal conduct, but only
       demonstrates a lack of proof beyond a reasonable doubt.”
       People v. Harris, 190 Mich App 652, 663; 476 NW2d 767
       (1991).

       “The constitutional evil addressed by the Lockridge Court was
       not judicial fact-finding in and of itself, it was judicial fact-finding
       in conjunction with required application of those found facts for
       purposes of increasing a mandatory minimum sentence range.”
       Biddles, 316 Mich App at 158. “Lockridge remedied this
       constitutional violation by making the guidelines advisory, not
       by eliminating judicial fact-finding.” Id. In this case, defendant
       “received the constitutional protection of advisory guidelines as
       dictated by Lockridge,” Id. at 165, and there was no violation of
       defendant's Sixth Amendment right to a jury by the trial court's
       reliance on judicially found. Therefore, defendant is not entitled
       to resentencing.
                                         ***
       Lastly, we disagree with defendant's assertion that he is
       entitled to resentencing because his scores for OV 8, MCL
       777.38(1)(a), and OV 9, MCL 777.39(1)(c), were impermissibly
       based on facts not determined by the jury. As discussed,
       judicial fact-finding is proper so long as the guidelines, as here,
       are advisory. Biddles, 316 Mich App at 159-161; Stokes, 312
       Mich App at 196. Thus, contrary to defendant's assertion, the

                                         -30-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1502 Filed 03/10/21 Page 31 of 36




       trial court did not err in scoring the offense variables based on
       judicially found facts that were not determined by the jury.

 Winters, 2017 WL 6542554 at *2-3, 4.

       The state court’s denial of relief is neither contrary to Supreme Court

 precedent nor an unreasonable application of federal law or the facts.

 After the remand, the trial court conducted a new sentencing hearing and

 re-sentenced the petitioner to 14 to 21 years imprisonment. The re-

 sentencing occurred in July, 2016, well after Lockridge was decided in

 July, 2015. At that point, the Michigan sentencing guidelines were

 advisory, not mandatory. Purely advisory applications of the guidelines do

 not run afoul of the Sixth Amendment. See Booker, 543 U.S. at 232 (“If the

 Guidelines as currently written could be read as merely advisory provisions

 that recommended, rather than required, the selection of particular

 sentences in response to differing sets of facts, their use would not

 implicate the Sixth Amendment. We have never doubted the authority of a

 judge to exercise broad discretion in imposing a sentence within a statutory

 range.”); Banks v. Parish, No. 1:21-cv-42, 2021 WL 266621, *6-7 (W.D.

 Mich. Jan. 27, 2021) (denying habeas relief on similar claim because the

 petitioner was sentenced after Lockridge was decided); Jakubowski v.

 Chapman, No. 2:19-CV-13136, 2021 WL 253878, *5 (E.D. Mich. Jan. 26,

                                      -31-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1503 Filed 03/10/21 Page 32 of 36




 2021) (same).

       Because the guidelines were advisory at the time of re-sentencing,

 the trial court exercised its discretion in imposing the petitioner’s sentence.

 “Facts that the trial court may have found in support of its exercise of

 discretion do not implicate the Sixth Amendment.” Holder v. Jackson, No.

 17-CV-408, 2017 WL 3205762, *4 (W.D. Mich. July 28, 2017) (summarily

 dismissing habeas petition raising similar sentencing claim); see also

 Wiggins v. Balcarcel, No. 18-CV-10124, 2018 WL 659280, *5 (E.D. Mich.

 Feb. 1, 2018) (citing Holder and denying habeas relief on sentencing

 claim). The petitioner’s current sentence was not imposed in violation of

 the Sixth Amendment.

       Lastly, to the extent that the petitioner contests the state court’s

 interpretation and application of state law as to his sentencing (or any other

 issue), he is not entitled to relief. It is well-settled that “a state court’s

 interpretation of state law, including one announced on direct appeal of the

 challenged conviction, binds a federal court sitting on habeas review.”

 Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Sanford v. Yukins, 288 F.3d

 855, 860 (6th Cir. 2002). State courts are the final arbiters of state law and

 federal courts will not intervene in such matters. Lewis v. Jeffers, 497 U.S.


                                         -32-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1504 Filed 03/10/21 Page 33 of 36




 764, 780 (1990); Oviedo v. Jago, 809 F.2d 326, 328 (6th Cir. 1987).

 Habeas relief does not lie for perceived errors of state law. Estelle, 502

 U.S. at 67-68. The petitioner fails to state a claim upon which federal

 habeas relief may be granted as to any such state law issues. Habeas

 relief is not warranted on this claim.

       E.      New Trial, Directed Verdict, & Ginther Hearing Motion
               Claims

       Lastly, the petitioner asserts that he is entitled to habeas relief

 because the trial court abused its discretion in denying his motions for new

 trial, for a directed verdict, and for a Ginther hearing. The respondent

 contends that these claims are unexhausted in part, not cognizable, and

 lack merit.

       These claims do not justify federal habeas relief. The petitioner’s

 claim that the trial court abused its discretion in denying his motion for new

 trial is a state law claim that is not cognizable on habeas review. See

 Pudelski v. Wilson 576 F.3d 595, 610-11 (6th Cir. 2009). Similarly, his

 claim that the trial court abused its discretion in denying his motion for

 directed verdict is a state law claim that is not cognizable on federal

 habeas review. See King v. Trippett, 27 F. App’x 506, 510 (6th Cir. 2001)

 (citing Estelle, 502 U.S. at 67-68); see also Holloway v. Palmer, No.

                                          -33-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1505 Filed 03/10/21 Page 34 of 36




 16-2450, 2017 WL 4844457, *3 (6th Cir. April 5, 2017) (citing King).

 Finally, his claim that the trial court abused its discretion in denying his

 motion for a Ginther hearing is a state law claim that is not cognizable on

 federal habeas review. See Coates v. Rivard, No. 4:16-CV-11231, 2018

 WL 4113171, *8 (E.D. Mich. Aug. 29, 2018) (citing cases); Litteral v.

 Palmer, No. 08-CV-11172, 2010 WL 2633595, *14 (E.D. Mich. 2010)

 (quoting Lewis, 497 U.S. at 780) (“Ginther does not confer an absolute

 right to an evidentiary hearing in all cases where a defendant alleges

 ineffective assistance of counsel, and the denial of a Ginther hearing is a

 matter of state law not cognizable on federal habeas corpus review.”). It is

 well-settled that habeas relief does not lie for perceived violations of state

 law. Estelle, 502 U.S. at 67-68; see also Pulley v. Harris, 465 U.S. 37, 41

 (1984). Habeas relief is not warranted on these claims.

 V.    Conclusion

       For the reasons stated, the Court concludes that the petitioner is not

 entitled to federal habeas relief on his claims. Accordingly, the Court

 DENIES and DISMISSES WITH PREJUDICE the petition for a writ of

 habeas corpus.

       Before the petitioner may appeal this decision, a certificate of


                                       -34-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1506 Filed 03/10/21 Page 35 of 36




 appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); FED. R. APP. P.

 22(b). A certificate of appealability may issue only if the petitioner makes

 “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

 § 2253(c)(2). When a court denies relief on the merits, the substantial

 showing threshold is met if the petitioner demonstrates that reasonable

 jurists would find the court’s assessment of the constitutional claims

 debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). “A

 petitioner satisfies this standard by demonstrating that ... jurists could

 conclude the issues presented are adequate to deserve encouragement to

 proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). The

 petitioner makes no such showing. Accordingly, the Court DENIES a

 certificate of appealability.

       Lastly, the Court concludes that an appeal from this decision cannot

 be taken in good faith. See FED. R. APP. P. 24(a). Accordingly, the Court

 DENIES leave to proceed in forma pauperis on appeal.

       IT IS SO ORDERED.

 Dated: March 10, 2021
                                      s/George Caram Steeh
                                      GEORGE CARAM STEEH
                                      UNITED STATES DISTRICT JUDGE



                                       -35-
Case 2:18-cv-12668-GCS-EAS ECF No. 14, PageID.1507 Filed 03/10/21 Page 36 of 36




                                  CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                  March 10, 2021, by electronic and/or ordinary mail and also on
                        Darell Antoin Winters #452132, St. Louis (MSP),
                      St. Louis Correctional Facility, 8585 N Croswell Rd.,
                                       St. Louis, MI 48880.

                                           s/B. Sauve
                                          Deputy Clerk




                                             -36-
